Title: To John Adams from Elbridge Gerry, 12 April 1786
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      Boston 12th April 1786
     
     A few Days since, I recd your Letter of the 13th of Decr last, without either of the Arrets therein referred to. from the Cover of the Letter, which is inclosed for your Inspection, I suspect it has been opened, previously to my receiving it; if so, I should be well pleased to know who the person is that is so very curious as to loose his Sense of Honor in this Matter.
     When I left New York, the Board of Treasury were seriously disposed to investigate minutely, the Expenditure of the foreign Loans, & I flatter myself, whatever has been wrong, will be rectified, or at least brot to Light.
     Virginia has proposed a fœderal commercial Convention, & Massachusetts have appointed their Commissioners; should the other States accede to the Measure, I think some effectual plan will be adopted for putting our Commerce on a respectable Footing.
     the States appear likewise to be sensible they have long eno’ trifled with public Credit, & to be disposed toward of the impending Blow, by granting the Impost & supplementary Funds. New York alone is opposed to the former, & will probably adopt it soon.
     
     What is the Issue of your Negotiations respecting the Interest of british Debts during the War? this is a more important Matter than I formerly supposed it, & the Idea of being subject to such a Demand, strikes the American Merchants thro’ out the Continent so disagreably, that an attempt to recover the Interest by a legal process, would I am apprehensive produce dangerous Convulsions in every State. indeed there would be too much Reason for them, for at the Time that the american Merchant is responsible for the principal of the british Debt & the Interest accruing since the War, he must either pay, or be subject to Arrests & attachments, he cannot recover the principal of his Debtors unless he takes real Estate or public Securities, neither of which will his british Creditor take at their Value, nor even Specie, without an allowance of 6 per Ct for Loss on Bills of Exche.— indeed every State seems to be so impressed with the Injustice of allowing to the british Creditors, Interest under such Circumstances, & more especially as American Merchants cannot recover on their Book Debts Interest, that the States have almost universally expressed their Sense against such an allowance; but at the same Time all Eyes are turned to your Negotiations, & if the british Minister will not come into the propositions of Congress, it may be necessary in order to give Satisfaction to the Union, for you to hint to Congress what it will be best for them to adopt, to do Justice to your & their Constituents. I have Reason to expect some of your Competition are laying concealed, to make a Clamour against You, should your Measures not be satisfactory to our Merchants—
     pray give my best Respects to the Ladies & be assured I / am my dear sir yours / sincerely
     
      E Gerry
     
    